          Case 2:20-cv-02156-APG-NJK Document 30 Filed 02/12/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                                Case No.: 2:20-cv-02156-APG-NJK

 4          Plaintiff                                  Order Granting Motion to Stay Briefing

 5 v.                                                                [ECF No. 27]

 6 FIDELITY NATIONAL TITLE GROUP,
   INC., et al.,
 7
          Defendants
 8

 9         I ORDER that the plaintiff’s motion to stay briefing (ECF No. 27) is GRANTED. The

10 deadline for the plaintiff’s responses to the defendants’ motions to dismiss is stayed pending my

11 ruling on the plaintiff’s motion to remand.

12         DATED this 12th day of February, 2021.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
